EXHIBIT 2 STOCK PURCHASE OPTION AGREEMENT This Stock Purchase Option Agreement (the "Agreement") is made this 8th day of December, 2008 by and between InMedica Development Corporation, a Utah corporation (the "Corporation"), and Law Investments CR, S.A., a Costa Rica corporation (the "Option­ee"). WHEREAS, the Corporation is a publicly traded entity that has registered its common stock under the Securities and Exchange Act of 1934 (the "Exchange Act"); WHEREAS, the Optionee wishes to acquire an option to purchase shares of common stock from the Corporation under certain terms and conditions; WHEREAS, the Corporation wishes to become the sole member of VM, a recently formed Nevada limited liability company that has no assets; NOW THEREFORE, the parties hereto agree as follows; 1. The Corpor­ation hereby grants to the Optionee an option(the "Option") to purchase a total of Fifteen Million (15,000,000) restricted shares of common stock of the Corporation (the "Shares") on the terms and conditions set forth hereinafter. 2. The exercise price for purchase of the Shares pursuant to the Option described in this Agreement shall be $0.0075 per Share. 3. The Option described in this Agreement shall not be exercisable after December 31, 2009 (herein referred to as the "Expira­tion Date"). 4. The Option described in this Agreement is exercisable with respect to all, or from time to time with respect to any portion, of the Shares by deliver­ing written notice of such exercise to the principal office of the Secretary of the Corporation; provided however, that the minimum number of Shares which may be purchased shall be Three Million Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (3,333,333) for a minimum purchase of Twenty-Five Thousand dollars ($25,000), except the final exercise of the Option for the purchase of 1,666,667 shares for $12,500.Each such notice shall be accompa­nied by payment in full of the Option price of such Shares payable in certified funds. The
